DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on January 14, 2021, is acknowledged.
Cancellation of claims 1, 7-9 and 15-17 has been entered.
Claims 2-6, 10-14 and 18-23 are pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 10-14 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 15 and 17 of U.S. Patent No. 10,613,362 in view of Lundqvist et al. (US 2010/0085382). 
Instant application
US Patent No. 10,613,362
Claim 2 states,
A display device comprising: a flexible display panel comprising a first portion, a second portion, and a third portion between the first portion and the second portion; a first housing supporting and overlapping with the first portion of the flexible display panel; a second housing supporting and overlapping with the second portion of the flexible display panel; a third housing supporting and overlapping with the third portion of the flexible display panel, and a flexible substrate between the first housing and the flexible display panel, wherein the flexible display panel is configured to 

A display device comprising: a first housing; a second housing; a third housing between the first housing and the second housing… wherein the flexible display panel comprises a first portion, a second portion, and a third portion, wherein the first portion is interposed between the first housing and the first frame member, wherein the second portion is interposed between the second housing and the second frame member, wherein the third portion is overlapped with the third housing, wherein the flexible display panel is configured to be folded between the first portion and the third 

wherein a battery unit is stored in the first housing as the first unit.
Claim 6 states,
wherein each of the first housing and the second housing comprises at least one of a battery unit and a control unit.
Claim 4 states,
wherein a battery unit is stored in the third housing as the second unit.
Lundqvist discloses a display device comprising a first housing and a third housing comprising at least one of a battery unit (884, 886) and a control unit (866, 854), and wherein one of more batteries and control units can be relocated within any of the housings in order to properly adjust and compensate for the weight of each housings (π[0110]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate at least one of a battery unit and a control unit in each of the first housing and the third housing as disclosed by Lundvqvist in order to adjust and compensate the weights between each of the housings.
Claim 5 states,
wherein a control unit is stored in the first housing as the first unit.
Lundqvist discloses a display device comprising a first housing and a third housing comprising at least one of a battery unit (884, 886) and a control unit (866, 854), and wherein one of more batteries and control units can be relocated within any of the housings in order to properly adjust and compensate for the weight of each housings (π[0110]). Thus, it would have been obvious to 

wherein a control unit is stored in the third housing as the second unit.
Lundqvist discloses a display device comprising a first housing and a third housing comprising at least one of a battery unit (884, 886) and a control unit (866, 854), and wherein one of more batteries and control units can be relocated within any of the housings in order to properly adjust and compensate for the weight of each housings (π[0110]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate at least one of a battery unit and a control unit in each of the first housing and the third housing as disclosed by Lundvqvist in order to adjust and compensate the weights between each of the housings.
Claim 10 states,
wherein the wiring is provided in contact with and along a surface of the flexible display panel.
Claim 6 states,
wherein the wiring is provided in contact with and along a surface of the flexible display panel.
Claim 11 states,
wherein the flexible display panel is a light-emitting device.
Claim 8 states,
wherein the flexible display panel is a light-emitting device.
Claim 12 states,
A display device comprising: a flexible display panel comprising a first portion, a second portion, and a third portion between the first portion and the second portion; a first housing supporting and overlapping with the first portion of the flexible display panel; a second housing supporting and overlapping with the second portion of the flexible display panel; a third housing supporting and 

A display device comprising: a first housing; a second housing; a third housing between the first housing and the second housing; …a first frame member; and a second frame member, wherein the flexible display panel comprises a first portion, a second portion, and a third portion, wherein the first portion is interposed between the first housing and the first frame member, wherein the second 

wherein a battery unit is stored in the first housing as the first unit and a control unit is stored in the second housing as the second unit.
Lundqvist discloses a display device comprising a first housing and a third housing comprising at least one of a battery unit (884, 886) and a control unit (866, 854), and wherein one of more batteries and control units can be relocated within any of the housings in order to properly adjust and compensate for the weight of each housings (π[0110]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the battery unit stored in the first housing and the control unit stored in the third housing as disclosed by Lundvqvist in order to adjust and compensate the weights between each of the housings.
Claim 14 states,



wherein the flexible display panel is a light-emitting device.
Claim 15 states,
wherein the wiring is provided in contact with and along a surface of the flexible display panel.
Claim 19 states,
wherein the flexible display panel is a liquid crystal display device.
Claim 17 states,
wherein the flexible display panel is a light-emitting device.
Claim 20 states,
wherein a battery unit is stored in the first housing as the first unit.
Claim 15 states,
wherein the first housing comprises one of a battery unit and a control unit and the second housing comprises the other of the battery unit and the control unit
Claim 21 states,
wherein a battery unit is stored in the second housing as the second unit.
Claim 15 states,
wherein the first housing comprises one of a battery unit and a control unit and the second housing comprises the other of the battery unit and the control unit
Claim 22 states,
wherein a control unit is stored in the first housing as the first unit.
Claim 15 states,
wherein the first housing comprises one of a battery unit and a control unit and the second housing comprises the other of the battery unit and the control unit
Claim 23 states,
wherein a control unit is stored in the second housing as the second unit.
Claim 15 states,
wherein the first housing comprises one of a battery unit and a control unit and the second 


Response to Arguments
Applicant’s amendment overcomes the outstanding 35 U.S.C. 103 obviousness rejection over Rothkopf et al. (US 2013/0010405) in view of Lundqvist et al. (2010/00853382). 
Claims 2-6, 10-14 and 18-23 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 15 and 17 of U.S. Patent No. 10,613,362 in view of Lundqvist et al. (US 2010/0085382).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879